[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                            No. 10-14884               MARCH 5, 2012
                                      ________________________           JOHN LEY
                                                                          CLERK
                            D.C. Docket No. 2:08-cv-00155-LGW-JEG



GUY J. CARRIER,

llllllllllllllllllllllllllllllllllllllll                               Plaintiff - Appellant,

                                              versus

RLI INSURANCE COMPANY,

lllllllllllllllllllllllllllllllllllllll                              lDefendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________

                                           (March 5, 2012)

Before WILSON and MARTIN, Circuit Judges, and ALBRITTON,* District Judge.

PER CURIAM:



         *
        Honorable W. Harold Albritton, United States District Judge for the Middle District of
Alabma, sitting by designation.
       Guy Carrier appeals from the district court’s grant of summary judgment in

favor of RLI Insurance Co. After careful review, we affirm.

       Carrier conceded in the district court that the loss he sustained falls within

the “manufacturer’s defects” exclusion of the insurance policy that is at issue.

Under New York and Virginia law,1 if an exclusion in a policy applies, there is no

coverage regardless of whether the loss also falls within an exception to a different

exclusion. See Hartford Accident & Indem. Co. v. A.P. Reale & Sons, Inc., 644

N.Y.S.2d 442, 443 (N.Y. App. Div. 1996); Monteleone v. Crow Constr. Co., 673

N.Y.S.2d 408, 411–12 (N.Y. App. Div. 1998); Nationwide Mut. Ins. Co. v.

Wenger, 278 S.E.2d 874, 876 (Va. 1981). Thus, the fact that the damages here

may fall within the exception to the “latent defect” exclusion is immaterial.

       Carrier resists this conclusion by making several arguments, but none are

persuasive. First, he suggests that there is a conflict between the “manufacturer’s

defects” exclusion and the exception to the “latent defects” exclusion. If such a

conflicts exists, it would have to be resolved in favor of the insured. See, e.g.,

White v. Cont’l Cas. Co., 878 N.E.2d 1019, 1021 (N.Y. 2007); Va. Farm Bureau


       1
         The parties here agree that either New York or Virginia law applies and that there is no
conflict between these bodies of law and general maritime law. Under these circumstances, it is
not necessary for us to perform the choice-of-law analysis that would otherwise be required
under the Supreme Court’s decision in Wilburn Boat Co. v. Fireman’s Fund Insurance Co., 348
U.S. 310, 320–21, 75 S. Ct. 368, 374 (1955).

                                                2
Mut. Ins. Co. v. Williams, 677 S.E.2d 299, 302 (Va. 2009). Carrier’s argument,

however, rests on the faulty notion that all “latent defects” are “manufacturer’s

defects” within the meaning of the policy. Although the phrase “manufacturer’s

defects” may plausibly be read to encompass defects in the components and parts

of a final product, this is a very broad construction of the “manufacturer’s defects”

exclusion, and it violates the basic rule that exclusions are to be read narrowly.

Cragg v. Allstate Indem. Corp., 950 N.E.2d 500, 502 (N.Y. 2011); Allstate Ins.

Co. v. Gauthier, 641 S.E.2d 101, 104 (Va. 2007).

      Second, Carrier argues that the district court’s reading of the policy would

render the exception to the “latent defects” exclusion superfluous. But this

argument is premised on the faulty idea that all “latent defects” are

“manufacturer’s defects.” As the district court correctly observed, once the

“manufacturer’s defects” exclusion is construed narrowly—as it must be—it is

clear that there are “latent defects” that are not “manufacturer’s defects,” such that

there would be coverage for damages resulting from such defects. Here, however,

Carrier has conceded that the loss he sustained was the result of a “manufacturer’s

defect” within the meaning of the policy.

      Third and finally, Carrier states that the exception to the “latent defect”

exclusion is not “solely applicable” to that exclusion. Insofar as Carrier suggests

                                            3
that the exception also applies to the “manufacturer’s defects” exclusion, that is

simply an implausible reading of the policy: the “manufacturer’s defects”

exclusion does not contain such an exception. Also, to the extent that Carrier is

trying to emphasize that the “latent defects” exclusion contains an exception that

provides coverage for damages resulting from latent defects, that is also a non-

starter: if a loss falls within any single exclusion, then there is no coverage, even if

it falls within an exception to a separate exclusion. Monteleone, 673 N.Y.S.2d at

411–12; Wenger, 278 S.E.2d at 876.2

       The District Court did not err in holding that there is no coverage for the

loss that Carrier sustained. We therefore affirm its grant of summary judgment.

       AFFIRMED.




       2
         Carrier’s final suggestion is that there is coverage under the mortgagee clause. Carrier is
not the mortgagee under the policy, however. He therefore does not have standing to enforce the
mortgagee clause. See, e.g., Blakeslee v. Royal Ins. Co. of Am., No. 93- Civ-1633, 1995 WL
122724, at *3 (S.D.N.Y. Mar. 22, 1995); see also U.S. Fid. & Guar. Co. v. Annunziata, 492
N.E.2d 1206, 1208 (N.Y. 1986) (explaining that the mortgagee clause creates “an independent
and separate insurance coverage for the mortgagee’s interest”).

                                                 4